Citation Nr: 0022322	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  96-16 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability. 

2.  Entitlement to an effective date prior to April 30, 1998, 
for assignment of a 30 percent evaluation for service-
connected chronic obstructive pulmonary disease (COPD).

3.  Entitlement to an increased rating for service-connected 
residuals of a neck injury, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased rating for service-connected 
lumbar strain, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for service-connected 
chronic non-specific dermatitis, currently evaluated as 10 
percent disabling.

6.  Entitlement to an increased (compensable) rating for 
service-connected scars from burr holes for cervical 
traction.

7.  Entitlement to a total compensation rating based on 
individual unemployability due to service-connected 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1995 and January 2000 rating 
decisions by the Louisville, Kentucky Regional Office (RO) of 
the Department of Veteran's Affairs (VA).  The veteran and 
his spouse testified at a hearing in the RO in October 1996 
regarding his service connection for psychiatric disability 
claim which had been denied by the RO in December 1995.  That 
claim was remanded in October 1998, and has now been returned 
to the Board for appellate review along with the issues 
appealed from the January 2000 rating decision.

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability is addressed in the remand section of this 
decision. 


FINDINGS OF FACT

1.  The veteran's currently diagnosed chronic anxiety 
disorder was first manifested during his period of active 
military service.   

2.  Prior to April 30, 1998, the veteran's COPD was 
productive of no more than mild obstructive lung disease with 
no restriction, and mildly impaired diffusion capacity as 
manifested by normal spirometry with an FEV-1 of 80 percent 
predicted and an FEV-1/FVC of 99 percent predicted.   

3.  The veteran's service-connected residuals of a neck 
injury are productive of degenerative facet arthritis with 
narrowing of the foramina and calcification of the nuchal 
ligament with no more than moderate limitation of motion. 

4.  The veteran's service-connected lumbar strain is 
productive of no more than moderate limitation of motion, 
without listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral spine 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormality on forced motion.   

5.  The veteran's service-connected non-specific dermatitis 
is manifested by a subtle cluster of small, erythematous 
papules over the right lower abdomen and a erythematous 
plaque with some punctate vesicles on the right medial foot, 
without constant exudation, itching, or disfigurement. 

6.  The veteran's service-connected scars from burr holes for 
cervical traction are well healed without objective evidence 
of pain or tenderness. 


CONCLUSIONS OF LAW

1.  A chronic anxiety disorder was incurred in the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1999). 

2.  The criteria for entitlement to an effective date prior 
to April 30, 1998, for assignment of a 30 percent evaluation 
for service-connected COPD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.400(o)(2); 4.97, 
Diagnostic Code 6604 (1999).   

3.  The criteria for entitlement to a disability rating in 
excess of 20 percent for service-connected residuals of a 
neck injury have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (1999).

4.  The criteria for entitlement to a disability rating in 
excess of 20 percent for service-connected lumbar strain have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).

5.  The criteria for entitlement to a disability rating in 
excess of 10 percent for service-connected chronic non-
specific dermatitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.118 Diagnostic Code 7899-7806 
(1999).      

6.  The criteria for entitlement to a compensable disability 
rating for service-connected scars from burr holes for 
cervical traction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7805 
(1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Psychiatric Disability. 

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  See also, Allen v. 
Brown, 7 Vet. App. 439 (1995).

At the outset, the Board notes that this claim arose on 
appeal as an issue of new and material evidence.  In October 
1998, the Board reopened the veteran's claim and remanded it 
to the RO for appropriate action.  The RO reviewed the claim 
again, issued a supplemental statement of the case, and 
returned the case to the Board for appellate review.  As a 
preliminary matter, the Board finds that the veteran's claim 
for service connection is well-grounded.  38 U.S.C.A. § 
5107(a).  In that regard, it is clear that the claims file 
includes a medical diagnosis of current psychiatric 
disability.  Further, the Board notes that there is a medical 
opinion (hereinafter discussed in detail) which suggests a 
nexus or link to the veteran's military service and which is 
presumed to be true for purposes of the well-grounded 
analysis. Caluza v. Brown, 7 Vet.App. 498, 506 (1995); King 
v. Brown, 5 Vet.App. 19, 21 (1993).  The Board also finds 
that the evidence of record allows for equitable resolution 
of the claims on appeal, and that the duty to assist the 
veteran in establishing these claims has been satisfied.  38 
U.S.C.A. § 5107(a). 

The veteran and his representative contend that the veteran 
has a psychiatric disorder that began during service or (in 
the alternative) developed as the result of pain associated 
with his service-connected disabilities. 

The veteran's service medical records are without a diagnosis 
of a psychiatric disorder, however, there is a reference in 
June 1966 to the veteran being "excessively nervous."  
After service, in August 1969 and again in March 1970, he was 
diagnosed as having a chronic anxiety reaction.  The 
remaining VA and private medical records through 1998 show 
multiple diagnoses of anxiety disorder, depression, alcohol 
dependence, and polysubstance abuse.  

In November 1996, in conjunction with his claim, the veteran 
was afforded a VA psychiatric examination.  The VA 
psychologist found that while "impressions from the clinical 
interview provide[d] a modicum of support for the veteran's 
claim of nervousness due to chronic and severe physical 
pain," objective psychological test data could not be used 
to support or reject the veteran's claim as the test results 
were invalid because the veteran overendorsed items, 
"suggesting strongly that he malingered."  Although the 
psychologist could not offer an opinion regarding the 
etiology of the veteran's psychiatric problems, the VA 
psychiatrist found that the veteran's anxiety disorder had 
its onset during service.  He noted his review of the service 
medical records showed "several references to [the veteran] 
being extremely nervous" and that the veteran had been 
prescribed multiple doses of Librium.  The VA psychiatrist 
stated that based upon his evaluation and previous 
evaluations, the veteran had "a non-specific type anxiety 
disorder which had its onset in the service."  He was also 
noted to have a mixed personality disorder and chronic and 
intermittent depression/dysthymia, complicated by alcohol and 
drug abuse, which began when the veteran was a teenager.  

After reviewing the claims file, the Board is unable to find 
any clear evidence of a chronic acquired psychiatric 
disability during the veteran's service.  Nevertheless, a 
medical doctor, after reviewing the service medical records, 
has pointed to symptoms of nervousness and a certain 
medication as suggesting that an anxiety disorder was present 
during service.  Recognizing that matters of medical 
diagnosis and medical causation are within the realm of 
trained medical professionals, the Board believes that a 
finding that the veteran's anxiety disorder was manifested 
during his military service is warranted.  Accordingly, 
service connection is warranted for this disability. 

II.  Effective Date Claim. 

By rating decision in January 2000, the RO increased the 
disability evaluation for the veteran's COPD from 10 percent 
to 30 percent, effective from April 30, 1998.  The veteran 
maintains that an earlier effective date for assignment of a 
30 percent rating is warranted. 

VA laws and regulations pertaining to the effective date of a 
claim for increase in disability dictate that unless 
otherwise provided, the effective date shall "be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, "[t]he 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that in order for the one-year back provisions of 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2) to apply, a claim must 
be received within one year of the earliest date as of which 
it is factually ascertainable that an increase in disability 
has occurred.

The veteran was granted service connection for COPD effective 
1986.  He was assigned a 10 percent rating, effective 
February 1990.  That rating was confirmed by the Board in an 
October 1998 decision based upon medical evidence before the 
Board at that time.  In January 2000, the RO increased the 
veteran's rating to 30 percent effective from April 30, 1998, 
based upon VA outpatient treatment records received in 
September 1999.

It appears that the RO increased the rating from 10 percent 
to 30 percent by applying the version of Diagnostic Code 6602 
which became effective October 7, 1996.  The Board notes that 
the veteran's COPD had been rated under Code 6602 which is 
the Code for bronchial asthma from 1986 since prior to 
October 7, 1996, there was not a separate Code for COPD.  The 
new version of Code 6602 provides for a 30 percent rating 
where there is the need for daily inhalational or oral 
bronchodilator therapy; the pre-October 7, 1996, version of 
Code 6602 did not include this language.  However, the new 
criteria includes a separate provision for COPD which is Code 
6604.  According to the diagnostic code for COPD, a 30 
percent rating is warranted for an FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
of 56 to 65 percent predicted.  There is no provision for the 
use of inhalers or bronchodilators.  As is apparent here, the 
veteran does has not met the criteria for a 30 percent rating 
in any of his pulmonary function tests as his FEV-1 has 
ranged from 83 percent in 1995 to the October 1999 78 percent 
predicted and his FEV-1/FVC has ranged from 99 percent in 
1995 to the current 74 percent predicted.  

At this point the Board notes that the RO's application of 
the new version of Code 6602 to the veteran's COPD is not 
appropriate since there is now a separate Code 6604 for 
evaluation of service-connected COPD.  Accordingly, the Board 
finds no basis for entitlement to an effective date prior to 
April 30, 1998, for the RO's assignment of a 30 percent 
rating under Code 6602.  There is also no evidence showing 
that the criteria for Code 6604 for COPD were met prior to 
April 30, 1998, to provided a basis for entitlement to an 
earlier effective date.  In this regard, there is no medical 
evidence showing FEV-1 of 56- to 70- percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56- to 65- 
percent predicted.  Pulmonary function testing in November 
1995 showed 83 percent of predicted FEV-1 and 98 percent of 
predicted FEV-1/FVC.  Another pulmonary test conducted 
approximately a week later shows an FEV-1 of 80 percent and 
an FEV-1/FVC of 99 percent. 

To summarize, the Board is unable to find a basis for 
assigning an effective date prior to April 30, 1998, for a 30 
percent rating under Code 6604 for the veteran's COPD.  
Further, the Board finds that entitlement to an earlier 
effective date for assignment of a 30 percent rating under 
Code 6602 is not warranted since application of that Code to 
the veteran's PTSD is not appropriate in view of the fact 
that there is a separate Code specifically for COPD.  

III.  Increased Rating Claims. 

The Board finds that the veteran's claims are all well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  His 
assertion that his service-connected disabilities have 
worsened is sufficient to render the increased rating claims 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  After reviewing the claims file, the Board further 
finds that the duty to assist the veteran has been met and 
that the record as it stands allows for an equitable 
determination of the veteran's appeal.  38 U.S.C.A. 
§ 5107(a). 

In assessing the veteran's disability, the Board reviews the 
evaluation as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where entitlement to 
compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. §  4.7.  

A.  Residuals of Neck Injury and Lumbar Strain 

The veteran was granted service connection for residuals of a 
neck injury and back injury suffered in a motor vehicle 
accident during service.  Service medical records reveal that 
in November 1967, he sustained a fracture to C3 and 
dislocation of C3-C4 without nerve damage.  In May 1968 the 
fracture was reported healed and the veteran was noted to be 
asymptomatic with essentially full range of motion.  He is 
currently assigned a 20 percent disability rating for 
residuals of the neck injury and a 20 percent rating for 
lumbar strain.  

VA outpatient records covering the period from January 1998 
to April 1999 show no evidence of complaints or clinical 
findings with regard to the veteran's neck or low back.  In 
October 1999, the veteran was afforded a VA examination.  He 
reported that he was a long distance trucker but had 
increasing difficulty with his back over the past 2 1/2 years.  
Physical examination of the spine revealed tenderness over 
the cervical spine, in the lower thoracic spine and over the 
lumbar spine.  The paraspinal muscles at all levels seemed 
tight and somewhat tender.  

Range of motion of the cervical spine showed forward flexion 
to 30 degrees, hyperextension to 30 degrees, lateral bending 
was 30 degrees bilaterally.  In each motion the veteran 
grimaced with pain.  An X-ray of the cervical spine revealed 
nuchal ligament calcification, possibly secondary to prior 
trauma, and degenerative facet arthritis with foraminal 
narrowing.  Range of motion of the lumbar spine showed 
forward flexion to 70 degrees, hyperextension to 20 degrees, 
and lateral bending to 20 degrees bilaterally, again 
grimacing with pain in each motion.  An X-ray of the lumbar 
spine showed mild degenerative disc disease at the L1-L2 
level with slight progression since the previous examination.  
All reflexes were normal and equal bilaterally and the 
Romberg sign was absent.  The diagnoses were reported as 
motor vehicle injury to the cervical and lumbar spines with 
residual difficulties; degenerative joint disease of the 
cervical spine with foraminal narrowing nuchal ligament 
calcification in the cervical spine; degenerative disc 
disease, lumbar spine.  

The veteran's cervical spine injury is evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5290, which refers to 
limitation of motion.  Under this particular diagnostic code 
a 20 percent evaluation is warranted for moderate limitation 
of motion and a 30 percent evaluation is warranted for severe 
limitation of motion.  As evidenced by the VA examination of 
October 1999, the veteran has some loss of motion in his 
cervical spine, with accompanying pain, but there is no 
medical evidence to indicate that the loss of motion is 
severe, such that a rating in excess of 20 percent is 
warranted.  Indeed, the veteran's range of motion has 
improved when compare with an October 1995 VA examination 
which showed forward flexion to 25 degrees, extension to 15 
degrees, and lateral flexion to 15 degrees, bilaterally.   In 
addition, there is no objective evidence of neurological 
impairment or decreased sensation, or medical evidence of a 
deformity of the cervical vertebral bodies such that an 
additional 10 percent evaluation would be warranted under 
Diagnostic Code 5285, which refers to residuals of a 
fractured vertebra.  Therefore, the Board concludes that the 
preponderance of the evidence is against a rating in excess 
of 20 percent for residuals of a neck injury.  

The veteran's lumbosacral strain is evaluated pursuant to the 
schedular criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5292, which refers to limitation of motion.  A 20 percent 
disability evaluation is warranted for moderate limitation of 
motion and a 40 percent evaluation is warranted for severe 
limitation of motion.  Also for application here is 
Diagnostic Code 5295 which refers to lumbosacral strain.  
Under this particular diagnostic code, a 20 percent 
evaluation is assigned for muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position and a 40 percent evaluation is warranted 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.   

While the veteran clearly has some limitation of motion of 
his lumbar spine, with complaints of pain during movement, 
the evidence does not show that such limitation of motion is 
severe so as to warrant a 40 percent disability rating under 
Diagnostic Codes 5292 or 5295.  Moreover, he has shown 
significant improvement since the October 1995 VA examination 
which showed forward flexion to 45 degrees, extension to 20 
degrees, left lateral flexion to 20 degrees, and right 
lateral flexion to 15 degrees.  Thus, the preponderance of 
the medical evidence is against a disability rating in excess 
of 20 percent for lumbar strain.

The Board acknowledges the veteran's complaints of pain with 
movement of both the cervical and lumbar spine, and in 
reviewing the evidence the Board has considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  However, 
there has been no showing of additional functional loss due 
to pain to otherwise show that the criteria for a higher 
rating under any applicable Diagnostic Codes have been met.  
Johnson v. Brown, 9 Vet. App. 7 (1996), Deluca v. Brown 8 
Vet. App. 202 (1995).  

The Board also notes that, while Diagnostic Code 5003, which 
refers to degenerative arthritis is also for consideration 
here with regard to both the cervical and lumbar spines, 
degenerative arthritis is rated on the basis of limitation of 
motion of the specific joints involved.  In the instant case, 
the veteran was assigned a 20 percent rating for moderate 
limitation of motion of the cervical spine according to 
38 C.F.R. § 4.71a, Diagnostic Code 5290 and for moderate 
limitation of the lumbar spine according to Diagnostic Code 
5292.  There is no medical evidence to show that the 
veteran's arthritis has caused severe limitation of motion of 
either the cervical or lumbar spine such that increased 
ratings are warranted.   

B.  Dermatitis

The veteran was granted service connection for non-specific 
dermatitis based upon a diagnosis during service.  He is 
currently assigned a 10 percent evaluation for dermatitis 
according to 38 C.F.R. § 4.118, Diagnostic Code 7806, which 
refers to eczema.  The veteran's dermatitis is evaluated by 
analogy to eczema as the symptoms are closely related.  See 
38 C.F.R. § 4.20 (1999).  According to the applicable 
schedular criteria, a 10 percent evaluation is warranted for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation is 
warranted for constant exudation or itching, extensive 
lesions, or marked disfigurement.  

In reviewing the medical evidence of record, the Board finds 
that the veteran's non-specific dermatitis is not productive 
of constant exudation or itching, extensive lesions, or 
marked disfigurement so as to warrant the next higher rating 
of 30 percent.  The VA outpatient treatment records covering 
the period from January 1998 to April 1999 show no complaints 
or clinical findings with respect to the veteran's skin.  On 
VA examination in October 1999, the veteran reported that 
since the 1970's his treatment has been primarily with over-
the-counter creams and water soaks at home.  He stated that 
his eruptions occurred about 3 to 4 times a year and lasted 
approximately 1 to 2 months at a time.

Accordingly, as the preponderance of the evidence is against 
the veteran's claim, a disability evaluation in excess of 10 
percent is denied. 

C.  Scars from Burr Holes

The veteran was granted service connection for burr hole 
scars effective August 1969.  The grant was based upon a 
March 1970 VA examination report which showed small burr 
holes just above and anterior to the ears.  The scars were 
well healed and served as the site of tong insertion for 
cervical traction resulting from injury during service.  The 
veteran was assigned a noncompensable rating.  The VA and 
private outpatient records from 1970 through 1999 show no 
complaints, clinical findings, or references to the burr hole 
scars.  The VA examination report of October 1999 failed to 
mention the scars.

The veteran's burr hole scars have been evaluated pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7804, which refers to 
superficial scars.  According to this schedular criteria, a 
maximum 10 percent rating is assigned for superficial scars 
that are tender and painful on objective demonstration.  As 
the medical evidence of record indicates that the scars were 
well healed in 1970, and there is no objective evidence of 
tenderness or pain currently, the Board concludes that the 
preponderance of the evidence is against a compensable 
rating.  

D.  Summary

In conclusion, the Board finds that the preponderance of the 
evidence is against increased ratings for residuals of a neck 
injury, lumbar strain, and dermatitis, and against a 
compensable rating for residual burr hole scars.  Therefore, 
it follows that there is no indication of an 'approximate 
balance of positive and negative evidence' that would 
otherwise warrant more favorable determinations pursuant to 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).   


ORDER

Entitlement to service connection for a chronic anxiety 
disorder is granted.  To this extent, the appeal is granted.

Entitlement to an effective date prior to April 30, 1998, for 
assignment of a 30 percent evaluation for service-connected 
COPD is not warranted.  Entitlement to a disability rating in 
excess of 20 percent for residuals of a neck injury is not 
warranted.  Entitlement to a disability rating in excess of 
20 percent for lumbar strain is not warranted.  Entitlement 
to a disability rating in excess of 10 percent for chronic 
non-specific dermatitis is not warranted.  Entitlement to a 
compensable disability rating for scars from burr holes for 
cervical traction is not warranted.  To this extent, the 
appeal is denied. 


REMAND

The Board notes that the veteran claimed he is totally 
unemployable due to service-connected disabilities, in 
particular his anxiety disorder.  In view of the Board's 
grant of service connection for a chronic anxiety disorder, 
the proper rating to be assigned for this newly service-
connected disability is to be determined by the RO.  The 
rating assigned this disability may have an impact upon the 
veteran's individual unemployability issue on appeal.  
Therefore, the Board may not properly proceed with appellate 
review of the individual unemployability claim at this time, 
pending the RO's assignment of a rating to the service-
connected chronic anxiety disorder.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  

In addition, the Board notes that further development with 
respect to this claim is necessary.  While the VA examination 
report of October 1999 indicates that the veteran is 
"unemployable on the basis of both physical and mental 
disorders which began in the service," there is 
contradictory evidence to indicate that the veteran's 
continues in substantially gainful employment.  Despite his 
assertions that he is "100 percent disabled," the veteran 
has also reported on various occasions that he is employed.  
In April 1999 he reported that he was "getting static" from 
his employer for being out of work all week, and in May 1999 
he reported that he worked 30 hours a week as a truck driver.  
During his October 1999 VA examination he reported that he 
had been driving a truck until recently, notwithstanding that 
he was also in receipt of Social Security Administration 
disability benefits.  

Accordingly, in view of the foregoing, the case is remanded 
to the RO for the following actions:

1.  The veteran should be afforded a VA 
social and industrial survey to assess 
his current employment status, recent 
employment history, and day-to-day 
functioning.  A written copy of the 
report should be inserted into the claims 
folder.

2.  The RO should proceed to effect the 
grant of service connection for the 
veteran's chronic anxiety disorder and 
assign the appropriate rating pursuant to 
applicable schedular criteria.  In 
evaluating this disability, consideration 
should be given to both the pre-November 
7, 1996, rating criteria and the criteria 
currently in effect with the most 
favorable to be applied. 

3.  The RO should then adjudicate the 
veteran's claim for a total compensation 
rating based upon individual 
unemployability in light of the recent 
grant of service connection, additional 
requested development, and any further 
development deemed necessary.  If the 
determination remains unfavorable, the RO 
should furnish the appellant and his 
representative with a supplemental 
statement of the case.  After an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The purpose of this remand is to afford the veteran due 
process of law and to obtain additional development.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran and his representative are free to submit any 
additional evidence and argument in connection with the 
matter or matters remanded by the Board.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


